709 S.E.2d 596 (2011)
STATE of North Carolina
v.
Thomas John STARR.
No. 64PA11.
Supreme Court of North Carolina.
June 15, 2011.
Thomas Reston Wilson, for Starr, Thomas John.
Karen A. Blum, Assistant Attorney General, for State of North Carolina.
Ben David, District Attorney, for State of North Carolina.


*597 ORDER

Upon consideration of the petition filed on the 10th of February 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 15th of June 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).